                                                                                     Entered on Docket
                                                                                     May 07, 2021
                                                                                     EDWARD J. EMMONS, CLERK
                                                                                     U.S. BANKRUPTCY COURT
                                                                                     NORTHERN DISTRICT OF CALIFORNIA


                                    1 LARS T. FULLER (No. 141270)
                                      SAM TAHERIAN (No. 170953)
                                    2 JOYCE K. LAU (No. 267839)                   The following constitutes the order of the Court.
                                                                                  Signed: May 7, 2021
                                      THE FULLER LAW FIRM, PC
                                    3 60 No. Keeble Ave.
                                      San Jose, CA 95126
                                    4 Telephone: (408)295-5595
                                      Facsimile: (408) 295-9852
                                    5
                                                                                     ______________________________________________
                                    6 Attorneys for Debtor                           Stephen L. Johnson
                                                                                     U.S. Bankruptcy Judge
                                    7

                                    8                              UNITED STATES BANKRUPTCY COURT

                                    9                              NORTHERN DISTRICT OF CALIFORNIA

                                   10                                          SAN JOSE DIVISION

                                   11

                                   12 In re                                                   CASE NO.: 20-50469-SLJ
FULLER LAW FIRM, PC

 SAN JOSE, CA 95125
 60 N. KEEBLE AVE




                                   13
                  (408) 295-5595




                                        MORDECHAI KOKA                                        ORDER APPROVING EMPLOYMENT
                                   14                                                         AND RETENTION OF THE FULLER
                                                        Debtor                                LAW FIRM, P.C. AS ATTORNEYS FOR
                                   15                                                         DEBTOR

                                   16
                                                                                              CHAPTER 11
                                   17

                                   18                                                         Date:      None Set
                                                                                              Time:      None Set
                                   19                                                         Ctrm.:     9

                                   20

                                   21          Upon the Application of debtor seeking an order authorizing the employment and retention

                                   22 of The Fuller Law Firm, P.C. as its attorney and upon the declaration of Lars Fuller in support

                                   23 thereof, and it satisfactorily appearing that none of the attorneys of The Fuller Law Firm, P.C. nor

                                   24
                                        The Fuller Law Firm, P.C. represent or hold any interest adverse to the debtor or the estate in the
                                   25
                                        matters upon which The Fuller Law Firm, P.C. is to be engaged and that the employment will be
                                   26
                                        in the best interest of the estate and no adverse interest being represented, it is
                                   27

                                   28

                              Case: 20-50469          Doc# 130       Filed: 05/07/21     Entered: 05/07/21 14:09:55           Page 1 of 4
                                    1          ORDERED that debtor be and hereby is authorized to employ The Fuller Law Firm, P.C.

                                    2 as debtor’s Chapter 11 bankruptcy attorney (including the herein case if re-designated as a

                                    3
                                        Subchapter V) under the terms set forth in the Application for Employment to perform the
                                    4
                                        following services through the earlier of the date of confirmation, dismissal or conversion to
                                    5
                                        another chapter:
                                    6
                                               a.      Advise the debtor with respect to his powers and duties as debtor-in-possession in
                                    7

                                    8                  the continued management and operation of his assets;

                                    9          b.      Attend meetings and negotiate with representatives of creditors and other parties in
                                   10                  interest and advise and consult on the conduct of the case, including all of the legal
                                   11
                                                       and administrative requirements of operating in Chapter 11.
FULLER LAW FIRM, PC




                                   12
 SAN JOSE, CA 95125
 60 N. KEEBLE AVE




                                               c.      Take all necessary actions to protect and preserve the debtor’s estate including the
                                   13
                  (408) 295-5595




                                                       defense of any actions commenced against the debtor, negotiations concerning all
                                   14

                                   15                  litigation in which the debtor is involved and objections to claims filed against the

                                   16                  estate.

                                   17          d.      Prepare on behalf of debtor all motions, applications, answers, orders, reports, and
                                   18                  papers necessary to the administration of the estate and to review but not prepare
                                   19
                                                       the monthly operating reports prepared by the debtor.
                                   20
                                               e.      Negotiate and prepare on debtor’s behalf a plan of reorganization, disclosure
                                   21
                                                       statement, all related agreements and/or documents and take any necessary action
                                   22

                                   23                  on behalf of the debtor to obtain confirmation of such plan.

                                   24          f.      Advise the debtor with respect to the retention of assets;

                                   25          g.      Appear before this Court and the U.S. Trustee to protect the interests of the
                                   26
                                                       debtor’s estate;
                                   27

                                   28

                              Case: 20-50469         Doc# 130      Filed: 05/07/21     Entered: 05/07/21 14:09:55         Page 2 of 4
                                    1          h.      Perform all other necessary legal services and provide all other necessary legal

                                    2                 advice to the debtor in connection with this Chapter 11 through the date of
                                    3
                                                      confirmation but not in any converted case.
                                    4
                                               IT IS FURTHER ORDERED that employment shall be effective as of the date The Fuller
                                    5
                                        Law Firm, P.C. substituted into the case.
                                    6
                                               IT IS FURTHER ORDERED that The Fuller Law Firm, P.C. shall file a separate noticed
                                    7

                                    8 motion if it seeks a retainer from estate funds and Farsad Law Firm, P.C. is not authorized to

                                    9 disburse any retainer to The Fuller Law Firm, P.C. absent further order from this Court.

                                   10

                                   11
                                                                             ***END OF ORDER***
FULLER LAW FIRM, PC




                                   12
 SAN JOSE, CA 95125
 60 N. KEEBLE AVE




                                   13
                  (408) 295-5595




                                   14

                                   15

                                   16

                                   17

                                   18
                                   19

                                   20

                                   21

                                   22

                                   23

                                   24

                                   25

                                   26

                                   27

                                   28

                              Case: 20-50469         Doc# 130      Filed: 05/07/21    Entered: 05/07/21 14:09:55       Page 3 of 4
                                    1

                                    2

                                    3
                                                                          COURT SERVICE LIST
                                    4
                                        No parties to be served
                                    5

                                    6

                                    7

                                    8

                                    9

                                   10

                                   11
FULLER LAW FIRM, PC




                                   12
 SAN JOSE, CA 95125
 60 N. KEEBLE AVE




                                   13
                  (408) 295-5595




                                   14

                                   15

                                   16

                                   17

                                   18
                                   19

                                   20

                                   21

                                   22

                                   23

                                   24

                                   25

                                   26

                                   27

                                   28

                              Case: 20-50469         Doc# 130     Filed: 05/07/21   Entered: 05/07/21 14:09:55   Page 4 of 4
